

SECURITY AND PLEDGE AGREEMENT
THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
March 14, 2019 among PRGX Global, Inc., a Georgia corporation (“PRGX”), PRGX
USA, Inc., a Georgia corporation (“PUSA”, and together with PRGX, individually,
a “Borrower” and, collectively, the “Borrowers”), the other parties identified
as “Obligors” on the signature pages hereto and such other parties that may
become Obligors hereunder after the date hereof (together with the Borrowers,
individually, an “Obligor”, and, collectively, the “Obligors”) and Bank of
America, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the holders of the Secured Obligations (defined
below).
RECITALS
WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Borrowers, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent, the Lenders have agreed to make Loans and issue
Letters of Credit upon the terms and subject to the conditions set forth
therein; and
WHEREAS, this Agreement is required by the terms of the Credit Agreement.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Definitions.
(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
shall have the meanings set forth in Article 9 (or, if not defined therein, then
Article 8 or, if not defined therein, then Section 1-201) of the UCC (defined
below): Accession, Adverse Claim, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claim, Consumer Goods, Deposit Account, Document, Electronic
Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures, General
Intangible, Goods, Instrument, Inventory, Investment Company Security,
Investment Property, Letter-of-Credit Right, Manufactured Home, Money, Proceeds,
Securities Account, Security Entitlement, Security, Software, Supporting
Obligation and Tangible Chattel Paper.
(b)    In addition, the following terms shall have the meanings set forth below:
“Collateral” has the meaning provided in Section 2 hereof.
“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.
“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.
“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.
“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
“Pledged Equity” means, with respect to each applicable Obligor, (i) 100% of the
issued and outstanding Equity Interests in each Domestic Subsidiary (unless an
Immaterial Subsidiary) of PRGX that is directly owned by such Obligor and
(ii) 65% of the issued and outstanding Equity Interests in each first tier
Foreign Subsidiary (unless an Immaterial Subsidiary) of PRGX that is directly
owned by such Obligor, including the Equity Interests of the Subsidiaries owned
by such Obligor and reflected as pledged by such Obligor as set forth on
Schedule 1(b) hereto, in each case together with the certificates (or other
agreements or instruments), if any, representing such shares, and all options
and other rights, contractual or otherwise, with respect thereto, including, but
not limited to, the following:
(1)    all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and
(2)    in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor; provided, however, for purposes of clarity, the extent
of the Equity Interests of the successor Person that constitutes “Pledged
Equity” shall be subject to the limitations set forth in clauses (i) and (ii) of
this definition.
For the avoidance of doubt, “Pledged Equity” shall not include any Excluded
Property.


“Secured Obligations” means, without duplication, (a) all Obligations and (b)
all costs and expenses incurred in connection with enforcement and collection of
the Obligations, including the reasonable fees, charges and disbursements of
counsel to the extent reimbursable by the Borrowers in accordance with the
Credit Agreement.
“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.
“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.
2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all Chattel
Paper; (c) those certain Commercial Tort Claims set forth on Schedule 2(c)
hereto; (d) all Copyrights; (e) all Copyright Licenses; (f) all Deposit
Accounts; (g) all Documents; (h) all Equipment; (i) all Fixtures; (j) all
General Intangibles (excluding Equity Interests in any Subsidiary except insofar
as such Equity Interests constitute Pledged Equity); (k) all Instruments; (l)
all Inventory; (m) all Investment Property (excluding Equity Interests in any
Subsidiary except insofar as such Equity Interests constitute Pledged Equity);
(n) all Letter-of-Credit Rights; (o) all Money; (p) all Patents; (q) all Patent
Licenses; (r) all Pledged Equity; (s) all Software; (t) all Supporting
Obligations; (u) all Trademarks; (v) all Trademark Licenses; and (w) all
Accessions and all Proceeds of any and all of the foregoing.
Notwithstanding anything to the contrary contained herein, (x) the security
interests granted under this Agreement shall not extend to any Excluded
Property, (y) the term “Collateral” shall not include any such Excluded Property
and (z) the foregoing right of set off is subject to the provisions of Section
11.08 of the Credit Agreement.
The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.
3.    Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that:
(a)    Ownership. Each Obligor is the legal and beneficial owner of the
Collateral in which it is granting a security interest hereunder, and has the
right to grant such security interest therein. There exists no Adverse Claim
with respect to the Pledged Equity pledged by such Obligor.
(b)    Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Secured Obligations, in the Collateral pledged by such Obligor, and, when
properly perfected by filing, shall constitute a valid and perfected, first
priority security interest in such Collateral (including all uncertificated
Pledged Equity consisting of partnership or limited liability company interests
that do not constitute Securities), to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens. The taking possession by the Administrative Agent of the
certificated Securities (if any) evidencing the Pledged Equity pledged by such
Obligor and all other Instruments constituting Collateral will perfect and
establish the first priority of the Administrative Agent’s security interest in
all such Pledged Equity evidenced by such certificated Securities and such
Instruments.
(c)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, and the Administrative Agent is not being granted a security
interest in, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber.
(d)    Equipment and Inventory. With respect to any Equipment and/or Inventory
of an Obligor included as Collateral, each such Obligor has exclusive possession
and control of such Equipment and Inventory of such Obligor except for (i)
Equipment leased by such Obligor as a lessee or (ii) Equipment or Inventory in
transit with common carriers. No Inventory of an Obligor is held by a Person
other than an Obligor pursuant to consignment, sale or return, sale on approval
or similar arrangement.
(e)    Authorization of Pledged Equity. All Pledged Equity is duly authorized
and validly issued, is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights of any Person.
(f)    No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i)
no Obligor owns any certificated Equity Interests in any Subsidiary that
constitute Securities and are required to be pledged and delivered to the
Administrative Agent hereunder except as set forth on Schedule 1(b) hereto, and
(ii) no Obligor holds any Instruments, Documents or Tangible Chattel Paper
required to be pledged and delivered to the Administrative Agent pursuant to
Section 4(a)(i) of this Agreement other than as set forth on Schedule 3(f)
hereto. All such certificated Securities, Instruments, Documents and Tangible
Chattel Paper have been delivered to the Administrative Agent.
(g)    Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
interest in a partnership or a limited liability company (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (iii)
is an Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security.
(h)    [Reserved].
(i)    Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in such Pledged Equity as
contemplated by this Agreement. Except for (i) the filing or recording of UCC
financing statements, (ii) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office,
(iii) obtaining control to perfect the Liens created by this Agreement (to the
extent required under Section 4(a) hereof), (iv) such actions as may be required
by Laws affecting the offering and sale of securities, (v) such actions as may
be required by applicable foreign Laws affecting the pledge of the Pledged
Equity of Foreign Subsidiaries and (vi) consents, authorizations, filings or
other actions which have been obtained or made, no consent or authorization of,
filing with, or other act by or in respect of, any arbitrator or Governmental
Authority and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC), the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) subject to compliance with applicable foreclosure Laws,
the exercise by the Administrative Agent or, subject to Section 21, the Required
Lenders of the rights and remedies provided for in this Agreement.
(j)    Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $50,000 other than as set
forth on Schedule 2(c) hereto.
(k)    Copyrights, Patents and Trademarks.
(i)    To the best of each Obligor’s knowledge, each material U.S. Copyright,
each U.S. Patent and each U.S. Trademark of such Obligor is valid, subsisting,
unexpired, enforceable and has not been abandoned.
(ii)    To the best of each Obligor’s knowledge, no holding, decision or
judgment has been rendered by any Governmental Authority that would limit,
cancel or question the validity of any Copyright, Patent or Trademark referenced
in clause (i) of any Obligor.
(iii)    No action or proceeding is pending seeking to limit, cancel or question
the validity of any Copyright, Patent or Trademark referenced in clause (i) of
any Obligor, or that, if adversely determined, could reasonably be expected to
have a material adverse effect on the value of any Copyright, Patent or
Trademark referenced in clause (i) of any Obligor.
(iv)    All applications pertaining to the Copyrights, Patents and Trademarks
referenced in clause (i) of each Obligor have been duly and properly filed, and
all registrations or letters pertaining to such Copyrights, Patents and
Trademarks have been duly and properly filed and issued.
(v)    No Obligor has made any assignment or agreement in conflict with the
security interest in the Copyrights, Patents or Trademarks of any Obligor
hereunder.
4.    Covenants. Each Obligor covenants that until the Facility Termination Date
has occurred, such Obligor shall:
(a)    Instruments/Chattel Paper/Pledged Equity/Control.
(i)    If any amount in excess of $50,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral with a fair market
value (as reasonably determined by the Borrowers) in excess of $50,000 shall be
stored or shipped subject to a Document, ensure that such Instrument, Tangible
Chattel Paper or Document is either in the possession of such Obligor at all
times or, if requested by the Administrative Agent to perfect its security
interest in such Collateral, is delivered to the Administrative Agent duly
endorsed in a manner satisfactory to the Administrative Agent. Such Obligor
shall ensure that any Collateral consisting of Tangible Chattel Paper relating
to an amount payable in excess of $50,000 is marked with a legend acceptable to
the Administrative Agent indicating the Administrative Agent’s security interest
in such Tangible Chattel Paper.
(ii)    In accordance with the provisions of Section 6.14(a) of the Credit
Agreement, deliver to the Administrative Agent promptly upon the receipt thereof
by or on behalf of an Obligor, all Securities certificates and instruments
constituting Pledged Equity. Prior to delivery to the Administrative Agent, all
such certificates constituting Pledged Equity shall be held in trust by such
Obligor for the benefit of the Administrative Agent pursuant hereto. All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in
Exhibit 4(a)(ii) hereto or such other form as is reasonably acceptable to the
Administrative Agent.
(iii)    Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Investment Property (excluding Equity Interests in any Subsidiary except
insofar as such Equity Interests constitute Pledged Equity), (ii)
Letter-of-Credit Rights and (iii) Electronic Chattel Paper.
(b)    Filing of Financing Statements, Notices, etc. Except as otherwise
provided in this Agreement and the other Loan Documents, each Obligor shall
execute and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate: (i) to assure to the Administrative Agent its
security interests hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to U.S. registrations and applications for Copyrights,
a Notice of Grant of Security Interest in Copyrights in the form of
Exhibit 4(b)(iii), (C) with regard to U.S. registrations and applications for
Patents, a Notice of Grant of Security Interest in Patents for filing with the
United States Patent and Trademark Office in the form of Exhibit 4(b)(i) hereto
and (D) with regard to U.S. registrations and applications for Trademarks, a
Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(b)(ii) hereto;
(ii) to consummate the transactions contemplated hereby; and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Furthermore, each Obligor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any sub agents appointed
by the Administrative Agent, as such Obligor’s attorney in fact with full power
and for the limited purpose to sign in the name of such Obligor any financing
statements, or amendments and supplements to financing statements, renewal
financing statements, notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until the Facility Termination Date has occurred.
(c)    Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor and the Administrative Agent so requests (i) notify
such Person in writing of the Administrative Agent’s security interest therein,
(ii) instruct such Person to hold all such Collateral for the Administrative
Agent’s account and subject to the Administrative Agent’s instructions and (iii)
use commercially reasonable efforts to obtain a written acknowledgment from such
Person that it is holding such Collateral for the benefit of the Administrative
Agent.
(d)    Commercial Tort Claims. (i) Promptly forward to the Administrative Agent
an updated Schedule 2(c) listing any and all Commercial Tort Claims by or in
favor of such Obligor seeking damages in excess of $50,000 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Administrative Agent, or required by Law
to create, preserve, perfect and maintain the Administrative Agent’s security
interest in any Commercial Tort Claims initiated by or in favor of any Obligor.
(e)    Books and Records. To the extent applicable, mark its books and records
to reflect the security interest granted pursuant to this Agreement.
(f)    Nature of Collateral. At all times maintain the Collateral with a fair
market value (as reasonably determined by the Borrowers) in excess of $250,000
as personal property and not affix any of such Collateral to any real property
in a manner which would change its nature from personal property to real
property or a Fixture to real property, unless the Administrative Agent shall
have a perfected Lien on such Fixture or real property.
(g)    Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies. Not without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a Securities Account or (v) constitutes a Security.
(h)    Intellectual Property.
(i)    Not do any act or omit to do any act whereby any material U.S. Copyright
may become invalidated and (A) not do any act, or omit to do any act, whereby
any material U.S. Copyright may become injected into the public domain; (B) use
its commercially reasonable effort to endeavor to notify the Administrative
Agent promptly if it knows that any material U.S. Copyright becomes injected
into the public domain or of any materially adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any court or tribunal in the United States) regarding an
Obligor’s ownership of any such Copyright or its validity; (C) take all
necessary steps as it shall deem reasonably appropriate under the circumstances,
to maintain and pursue each application (and to obtain the relevant
registration) of each material U.S. Copyright owned by an Obligor and to
maintain each registration of each material U.S. Copyright owned by an Obligor
including, without limitation, filing of applications for renewal where
necessary; and (D) use its commercially reasonable efforts to endeavor to
promptly notify the Administrative Agent of any material infringement of any
material U.S. Copyright of an Obligor of which it becomes aware and take such
actions as it shall reasonably deem appropriate under the circumstances to
protect such Copyright, including, where appropriate, the bringing of suit for
infringement, seeking injunctive relief and seeking to recover any and all
damages for such infringement.
(ii)    Not make any assignment or agreement in conflict with the security
interest in the U.S. Copyrights of each Obligor hereunder (except as permitted
by the Credit Agreement or this Agreement).
(iii)    (A) Continue to use each material U.S. Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (B) employ such
Trademark with the appropriate notice of registration, if applicable, (C) not
adopt or use any mark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
holders of the Secured Obligations, shall obtain a perfected security interest
in such mark pursuant to this Agreement, and (D) not (and not permit any
licensee or sublicensee thereof to) do any act or omit to do any act whereby any
such Trademark may become invalidated.
(iv)    Not do any act, or omit to do any act, whereby any material U.S. Patent
may become abandoned or dedicated.
(v)    Notify the Administrative Agent promptly if it knows that any application
or registration relating to any material U.S. Patent or material U.S. Trademark
may become abandoned or dedicated, or of any materially adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court or tribunal in any country) regarding such
Obligor’s ownership of any such Patent or Trademark or its right to register the
same or to keep and maintain the same.
(vi)    Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each material U.S. Patent and
material U.S. Trademark, including, without limitation, filing of applications
for renewal, affidavits of use and affidavits of incontestability.
(vii)    Promptly notify the Administrative Agent after it learns that any
material U.S. Patent or material U.S. Trademark included in the Collateral is
infringed, misappropriated or diluted by a third party in such manner as to
materially prejudice the rights of PRGX and its Subsidiaries in and to such
Patent or Trademark; and promptly sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for such infringement, misappropriation or dilution, or to take such
other actions (if any) as it shall reasonably deem appropriate under the
circumstances to protect such Patent or Trademark.
(viii)    Not make any assignment or agreement in conflict with the security
interest in the U.S. Patents or U.S. Trademarks of each Obligor hereunder
(except as permitted by the Credit Agreement).
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the Obligors may, in their reasonable business judgment,
fail to maintain, pursue, preserve, prosecute, utilize or protect any Copyright,
Patent or Trademark which is not material to their businesses, and to the extent
that any covenant or other provision contained in this Agreement or any other
Loan Document is contrary thereto or would be breached by the occurrence of any
of the above, such contrary provision shall not apply.
5.    Authorization to File Financing Statements. Each Obligor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC (including authorization to
describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).
6.    Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law. All such sums and amounts so expended shall be repayable by
the Obligors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent on
behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any Default or Event of Default. The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by an Obligor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.
7.    Remedies.
(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, (i) enter onto any premises on which any of the
Collateral may be located and, without resistance or interference by the
Obligors, take possession of the Collateral (subject to the rights of landlords
under applicable Laws, lease agreements and landlord consents), (ii) dispose of
any Collateral on any such premises (subject to the rights of landlords under
applicable Laws, lease agreements and landlord consents), (iii) require the
Obligors to assemble and make available to the Administrative Agent at the
expense of the Obligors any Collateral at any place and time designated by the
Administrative Agent which is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Obligors hereby
waives to the fullest extent permitted by Law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of Pledged Equity, shall be to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for Money,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each Obligor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933. Neither the Administrative Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to PRGX in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten (10) days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Obligor further acknowledges and agrees
that any offer to sell any Pledged Equity which has been (i) publicly advertised
on a bona fide basis in a newspaper or other publication of general circulation
in the financial community of New York, New York (to the extent that such offer
may be advertised without prior registration under the Securities Act of 1933),
or (ii) made privately in the manner described above shall be deemed to involve
a “public sale” under the UCC, notwithstanding that such sale may not constitute
a “public offering” under the Securities Act of 1933, and the Administrative
Agent may, in such event, bid for the purchase of such securities. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by applicable Law, any holder of Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable Law, each of
the Obligors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Administrative Agent
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.
(b)    Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, (i) each Obligor will promptly upon request of
the Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor’s
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Obligor’s customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the holders of the Secured Obligations in
the Accounts. Each Obligor acknowledges and agrees that the Proceeds of its
Accounts remitted to or on behalf of the Administrative Agent in accordance with
the provisions hereof shall be solely for the Administrative Agent’s own
convenience. Neither the Administrative Agent nor the holders of the Secured
Obligations shall have any liability or responsibility to any Obligor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Furthermore, during the continuation of an Event of Default, (i) the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (ii) upon the Administrative Agent’s request and
at the expense of the Obligors, the Obligors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.
(c)    Deposit Accounts. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent may prevent withdrawals or other
dispositions of funds in Deposit Accounts maintained with the Administrative
Agent.        
(d)    Access. In addition to the rights and remedies hereunder (and subject to
the rights of landlords under applicable Laws, lease agreements and landlord
consents), upon the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to enter and remain upon
the various premises of the Obligors without cost or charge to the
Administrative Agent, and use the same, together with materials, supplies, books
and records of the Obligors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise. In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral.
(e)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the holders of the Secured Obligations to exercise any right, remedy or option
under this Agreement, any other Loan Document, any other document relating to
the Secured Obligations, or as provided by Law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by Law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations under this Agreement shall be cumulative and not exclusive of any
other right or remedy which the Administrative Agent or the holders of the
Secured Obligations may have.
(f)    Retention of Collateral. In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.
(g)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the reasonable costs of
collection and the fees, charges and disbursements of counsel. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Obligors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.
8.    Rights of the Administrative Agent.
(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Obligor hereby designates and appoints the Administrative Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents, as attorney-in-fact of such Obligor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default:
(i)    to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;
(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;
(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;
(iv)    to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;
(v)    to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;
(vi)    to adjust and settle claims under any insurance policy relating thereto;
(vii)    to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine reasonably necessary in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated therein;
(viii)    to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;
(ix)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;
(x)    to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;
(xi)    to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;
(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
(xiii)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;
(xiv)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and
(xv)    to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.
(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.
(c)    The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.
(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any holder of
Secured Obligations of any payment relating to such Account pursuant hereto,
except arising out of their gross negligence or willful misconduct, in each case
as determined by a court of competent jurisdiction by final and nonappealable
judgment, nor shall the Administrative Agent or any holder of Secured
Obligations be obligated in any manner to perform any of the obligations of an
Obligor under or pursuant to any Account (or any agreement giving rise thereto),
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party under any Account (or any agreement giving rise thereto), to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
(e)    Voting and Payment Rights in Respect of the Pledged Equity.
(i)    Except to the extent clause (ii) then applies, each Obligor may
(A) exercise any and all voting and other consensual rights pertaining to the
Pledged Equity of such Obligor or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Credit Agreement and
(B) receive and retain any and all dividends (other than stock dividends and
other dividends constituting Collateral which are addressed hereinabove),
principal or interest paid in respect of the Pledged Equity to the extent they
are allowed under the Credit Agreement; and
(ii)    If an Event of Default has occurred and is continuing, the
Administrative Agent shall be entitled to give the Obligors notice of the
Administrative Agent’s exercise of its rights under this clause (ii) and, upon
delivery of such notice and thereafter so long as such Event of Default is
continuing, (A) all rights of an Obligor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
clause (i)(A) above shall cease and all such rights shall thereupon become
vested in the Administrative Agent which shall then have the sole right to
exercise such voting and other consensual rights, (B) all rights of an Obligor
to receive the dividends, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant to clause (i)(B) above
shall cease and all such rights shall thereupon be vested in the Administrative
Agent which shall then have the sole right to receive and hold as Collateral
such dividends, principal and interest payments, and (C) all dividends,
principal and interest payments which are received by an Obligor contrary to the
provisions of clause (ii)(B) above shall be received in trust for the benefit of
the Administrative Agent, shall be segregated from other property or funds of
such Obligor, and shall be forthwith paid over to the Administrative Agent as
Collateral in the exact form received, to be held by the Administrative Agent as
Collateral and as further collateral security for the Secured Obligations.
(f)    Releases of Collateral. (i) If (A) any Collateral shall be sold,
transferred or otherwise disposed of by any Obligor or (B) an Obligor ceases to
be a subsidiary of any Loan Party, in each case in a transaction permitted by
the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Obligor, shall promptly execute and deliver to such Obligor all
releases and other documents, and take such other action, reasonably necessary
for the release of the Liens created hereby or by any other Collateral Document
on such Collateral. (ii) The Administrative Agent may release any of the Pledged
Equity from this Agreement or may substitute any of the Pledged Equity for other
Pledged Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Equity not expressly released or substituted, and this Agreement shall continue
as a first priority lien on all Pledged Equity not expressly released or
substituted. (iii) If the Facility Termination Date has occurred, then the
Administrative Agent, at the request and sole expense of the Obligors, shall
promptly execute and deliver to the Obligors all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on the Collateral.
9.    Application of Proceeds. Upon the acceleration of the Obligations pursuant
to Section 8.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations in Money, will be
applied in reduction of the Secured Obligations in the order set forth in
Section 8.03 of the Credit Agreement.
10.    Continuing Agreement.
(a)    This Agreement shall remain in full force and effect until the Facility
Termination Date has occurred, at which time this Agreement and the liens and
security interest of the Administrative Agent hereunder shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Obligors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Obligors evidencing such
termination.
(b)    This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any Debtor Relief Law,
all as though such payment had not been made; provided that in the event payment
of all or any part of the Secured Obligations is rescinded or must be restored
or returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.
11.    Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to Schedule 2(c) hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Credit Agreement.
12.    Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns.
13.    Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement.
14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of executed counterparts of this
Agreement by facsimile or other electronic means shall be effective as an
original.
15.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
16.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
17.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
18.    Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, and any contemporaneous oral agreements and
understandings, if any, including any commitment letters or correspondence
relating to the Loan Documents, any other documents relating to the Secured
Obligations, or the transactions contemplated herein and therein.
19.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the holders of the Secured Obligations under this
Agreement, under any other of the Loan Documents or under any other document
relating to the Secured Obligations.
20.    Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.
21.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders, and if, at any time there shall not be an Administrative
Agent, all rights of the Administrative Agent hereunder shall be exercised by
the Required Lenders.
22.    Certain Consents Respecting Pledged Equity. Each Obligor in its capacity
(if any) as the pledgor of any Pledged Equity, and also in its capacity (if any)
as the issuer of Pledged Equity pledged hereunder by one or more other Obligors,
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by such pledging Obligor(s) pursuant to this Agreement,
together with all rights accompanying such security interest as provided by this
Agreement and applicable law (and, including, in the case of the pledge of
Equity Interests in a partnership or limited liability company, the right of the
assignee of such pledged Equity Interests to be admitted as a partner or member
thereof), notwithstanding any anti-assignment provisions or other contrary
provisions in any operating agreement, limited partnership agreement or similar
organizational or governance documents of such issuer.
[remainder of page intentionally left blank]







Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
OBLIGORS:            PRGX GLOBAL, INC.,
a Georgia corporation
By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX USA, INC.,
a Georgia corporation
By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


LAVANTE, INC.,
a Delaware corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGDS, LLC,
a Georgia limited liability company


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGFS, INC.,
a Delaware corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRG INTERNATIONAL, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGTS, LLC,
a Georgia limited liability company


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX ASIA, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX AUSTRALIA, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX BELGIUM, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX BRASIL, LLC,
a Georgia limited liability company


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX CANADA, LLC,
a Georgia limited liability company


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX COMMERCIAL LLC,
a Georgia limited liability company


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX EUROPE, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX FRANCE, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX GERMANY, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX MEXICO, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX NETHERLANDS, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX NEW ZEALAND, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX PORTUGAL, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX SCANDINAVIA, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX SPAIN, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX SWITZERLAND, INC.,
a Georgia corporation


By: /s/ Kurt J. Abkemeier                
Name:    Kurt J. Abkemeier
Title:    Chief Financial Officer


PRGX TEXAS, INC.,
a Texas corporation


By: /s/ Ronald E. Stewart                
Name: Ronald E. Stewart
Title: President

Accepted and agreed to as of the date first above written.
BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Anthony W. Kell    

Name: Anthony W. Kell
Title: Vice President







SCHEDULE 1(b)

PLEDGED EQUITY
OBLIGOR: PRGX Global, Inc.
 
 
 
 
Name of Subsidiary
Certificate Number
Shares Evidenced by Certificate
Percentage of Outstanding Shares Evidenced by Certificate
Shares Pledged
Percentage of Outstanding Shares Pledged
PRGX USA, Inc.
B43
5,740,000
100%
5,740,000
100%
PRG International, Inc.
3
100
100%
100
100%
PRGX Asia, Inc.
13
500
100%
500
100%
PRGX Australia, Inc.
6
1,100
100%
1,100
100%
PRGX Belgium, Inc.
3
100
100%
100
100%
PRGX Canada, LLC
Uncertificated
n/a
n/a
Entire Interest
100%
PRGX Europe, Inc.
3
100
100%
100
100%
PRGX France, Inc.
14
500
100%
500
100%
PRGX Germany, Inc.
3
100
100%
100
100%
PRGX Netherlands, Inc.
3
100
100%
100
100%
PRGX New Zealand, Inc.
3
100
100%
100
100%
PRGX Portugal, Inc.
3
100
100%
100
100%
PRGX Scandinavia, Inc.
3
100
100%
100
100%
PRGX Spain, Inc.
4
100
100%
100
100%
PRGX Switzerland, Inc.
3
100
100%
100
100%
PRGX Texas, Inc.
7
1,500
100%
1,500
100%
Meridian Corporation Limited
112
4,898,653
41%
3,184,124
26.7%
PRGDS, LLC
Uncertificated
n/a
n/a
Entire Interest
100%
OBLIGOR: PRGX Asia, Inc.
 
 
 
 
Name of Subsidiary
Certificate Number
Shares Evidenced by Certificate
Percentage of Outstanding Shares Evidenced by Certificate
Shares Pledged
Percentage of Outstanding Shares Pledged
PRGX India Private Limited
TBD
TBD
TBD
TBD
TBD
OBLIGOR: PRGX Texas, Inc.
 
 
 
 
Name of Subsidiary
Certificate Number
Shares Evidenced by Certificate
Percentage of Outstanding Shares Evidenced by Certificate
Shares Pledged
Percentage of Outstanding Shares Pledged
Meridian Corporation Limited
114
7,028,524
59%
4,568,540
38.3%
OBLIGOR: PRG International, Inc.
 
 
 
 
Name of Subsidiary
Certificate Number
Shares Evidenced by Certificate
Percentage of Outstanding Shares Evidenced by Certificate
Shares Pledged
Percentage of Outstanding Shares Pledged
PRGFS, Inc.
3
1,000
100%
1,000
100%
PRGDS, LLC
Uncertificated
n/a
n/a
Entire Interest
100%
OBLIGOR: PRGX USA, Inc.
 
 
 
 
Name of Subsidiary
Certificate Number
Shares Evidenced by Certificate
Percentage of Outstanding Shares Evidenced by Certificate
Shares Pledged
Percentage of Outstanding Shares Pledged
PRGTS, LLC
Uncertificated
n/a
n/a
Entire Interest
100%
PRGX Commercial LLC
Uncertificated
n/a
n/a
Entire Interest
100%
Lavante, Inc.
C-71
100
100%
100
100%
OBLIGOR: PRGX Canada, LLC
 
 
 
 
Name of Subsidiary
Certificate Number
Shares Evidenced by Certificate
Percentage of Outstanding Shares Evidenced by Certificate
Shares Pledged
Percentage of Outstanding Shares Pledged
PRGX Canada Corp.
NV1 

 
NV2 

 
CV3 

 
CV4
906,120 Nonvoting Common

619,097 Nonvoting Common

592,086 Voting Common

305,015 Voting Common
59.4% Nonvoting Common

40.6% Nonvoting Common

66% Voting Common


34% Voting Common
906,120 Nonvoting Common

85,271 Nonvoting Common

583,103 Voting Common


0 Voting Common
59.4% Nonvoting Common

5.6% Nonvoting Common

65% Voting Common

0% Voting Common










SCHEDULE 2(c)
COMMERCIAL TORT CLAIMS
None.





SCHEDULE 3(f)
INSTRUMENTS; DOCUMENTS; TANGIBLE CHATTEL PAPER
None.





EXHIBIT 4(a)(ii)
IRREVOCABLE STOCK POWER
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
______________________ the following Equity Interests of _____________________,
a ____________ corporation:
No. of Shares                Certificate No.
and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.
    
By:    

Name:

Title:







EXHIBIT  4(b)(i)
NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security and Pledge Agreement dated as of
March 14, 2019 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and a right to set off against the patents and patent
applications shown below to the Administrative Agent for the ratable benefit of
the holders of the Secured Obligations:
PATENTS
Patent No.
Description of
Patent Item
Date of Patent
 
See Schedule 1 attached hereto
 
PATENT APPLICATIONS
Patent Applications No.
Description of 
Patent Applied for
Date of 
Patent Applications
 
See Schedule 1 attached hereto
 







The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any patent or patent application.
Very truly yours,
__________________________________
[Obligor]
By:    

Name:

Title:
Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:    

Name:

Title:







EXHIBIT  4(b)(ii)
NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security and Pledge Agreement dated as of
March 14, 2019 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and a right to set off against the trademarks and trademark
applications shown below to the Administrative Agent for the ratable benefit of
the holders of the Secured Obligations:
TRADEMARKS
Trademark No.
Description of
Trademark Item
Date of Trademark
 
See Schedule 1 attached hereto
 
TRADEMARK APPLICATIONS
Trademark Applications No.
Description of 
Trademark Applied for
Date of 
Trademark Applications
 
See Schedule 1 attached hereto
 







The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.
Very truly yours,
__________________________________
[Obligor]
By:    

Name:

Title:
Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:    

Name:

Title:







EXHIBIT  4(b)(iii)
NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS
United States Copyright Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security and Pledge Agreement dated as of
March 14, 2019 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and a right to set off against the copyrights and copyright
applications shown below to the Administrative Agent for the ratable benefit of
the holders of the Secured Obligations:
COPYRIGHTS
Copyright No.
Description of
Copyright Item
Date of Copyright
 
See Schedule 1 attached hereto
 
COPYRIGHT APPLICATIONS
Copyright Applications No.
Description of 
Copyright Applied for
Date of 
Copyright Applications
 
See Schedule 1 attached hereto
 







The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.
Very truly yours,
__________________________________
[Obligor]
By:    

Name:

Title:
Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:    

Name:

Title:






1

